DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ANTHONY A. PRINCE, JR.,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2003

                         [February 25, 2021]

  Appeal of order denying rule 3.800/3.850 motion from the Circuit
Court for the Nineteenth Judicial Circuit, St. Lucie County; Charles A.
Schwab, Judge; L.T. Case No. 562002CF003587A.

  Thomas G. Neusom, Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.